

112 HR 2282 IH: Gun Records Restoration and Preservation Act
U.S. House of Representatives
2021-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2282IN THE HOUSE OF REPRESENTATIVESMarch 29, 2021Ms. Lee of California (for herself, Mr. DeSaulnier, Mrs. Kirkpatrick, Mr. Grijalva, Ms. Pingree, Mr. García of Illinois, Mr. Carson, Ms. Pressley, Mr. Meeks, Ms. Norton, Mr. Connolly, Mr. Hastings, Mr. Gallego, Mr. Case, Ms. Schakowsky, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo repeal certain impediments to the administration of the firearms laws.1.Short titleThis Act may be cited as the Gun Records Restoration and Preservation Act.2.FindingsThe Congress finds as follows:(1)The Tiahrt Amendments prevent the collection of valuable information, and the establishment of effective policies to prevent illegal guns from being used in crimes.(2)The Tiahrt Amendments impede enforcement of the gun laws by requiring most background check records to be destroyed within 24 hours, and by barring the Federal Government from requiring annual inventory audits by owners of gun shops.(3)A 2012 study by researchers at Johns Hopkins Bloomberg School of Public Health found that the Tiahrt Amendments dramatically increased gun trafficking to the criminal market.(4)A 2016 study from the University of Pittsburgh Graduate School of Public Health found that in 2008, 79 percent of all guns recovered by police from crime scenes belonged to someone other than the perpetrator—30 percent had been stolen.(5)Every year, more than 123,000 Americans are shot.(6)2020 was one of the deadliest years on record for the United States, with an estimated 19,300 people killed in firearm homicides or non-suicide related shootings, which is a 25-percent increase over 2019.(7)In 2019, 58.9 percent of firearm homicide victims were Black and 15.9 percent of firearm homicide victims were Hispanic.(8)In 2019, the National Tracing Center at the Bureau of Alcohol, Tobacco, Firearms, and Explosives processed 450,000 trace requests on firearms from Federal, State, and local law enforcement.(9)Having effective policies to prevent illegal gun trafficking makes our families and communities safer.(10)Repealing the Tiahrt Amendments would support law enforcement efforts and give the public vital information needed to craft the most effective policies against illegal guns.3.Repeal of certain limitations on the use of database information of the Bureau of Alcohol, Tobacco, Firearms and Explosives(a)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking the 6th proviso.(b)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2010 (18 U.S.C. 923 note; Public Law 111–117; 123 Stat. 3128–3129) is amended by striking beginning in fiscal year 2010 and thereafter and inserting in fiscal year 2010.(c)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Omnibus Appropriations Act, 2009 (18 U.S.C. 923 note; Public Law 111–8; 123 Stat. 574–576) is amended by striking beginning in fiscal year 2009 and thereafter and inserting in fiscal year 2009.(d)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2008 (18 U.S.C. 923 note; Public Law 110–161; 121 Stat. 1903–1904) is amended by striking beginning in fiscal year 2008 and thereafter and inserting in fiscal year 2008.(e)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (18 U.S.C. 923 note; Public Law 109–108; 119 Stat. 2295–2296) is amended by striking under this or any other Act with respect to any fiscal year.(f)The 6th proviso under the heading in title I of division B of the Consolidated Appropriations Act, 2005 (18 U.S.C. 923 note; Public Law 108–447; 118 Stat. 2859–2860) is amended by striking under this or any other Act with respect to any fiscal year.4.Elimination of prohibition on processing of Freedom of Information Act requests about arson or explosives incidents or firearm tracesSection 644 of division J of the Consolidated Appropriations Resolution, 2003 (5 U.S.C. 552 note; Public Law 108–7; 117 Stat. 473) is repealed.5.Repeal of limitations on imposition of requirement that firearms dealers conduct physical check of firearms inventoryThe 5th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 923 note; Public Law 113–6; 127 Stat. 248) is amended by striking and any fiscal year thereafter.6.Elimination of prohibition on consolidation or centralization in the Department of Justice of firearms acquisition and disposition records maintained by Federal firearms licenseesThe matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609) is amended by striking the 1st proviso.7.Repeal of requirement to destroy instant criminal background check records within 24 hoursSection 511 of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 922 note; Public Law 112–55; 125 Stat. 632) is amended—(1)by striking — and all that follows through (1); and(2)by striking the semicolon and all that follows and inserting a period.